If the verdict in this case is to stand, in candor to the legal profession, the Cable Piano Case, 94 S.C. 143; 77 S.E., 868; the Bain Case, 120 S.C. 370; 113 S.E., 277, and the Chisolm Case, 121 S.C. 394; 114 S.E., 500, should all be overruled, and the principle announced that the railroad company is an insurer of the safety of a traveler at a crossing, regardless of his conduct and of the statute according the railroad company immunity when the circumstances show beyond any other reasonable inference the gross contributory negligence of the traveler.
The plaintiff was traveling in a covered Ford delivery truck; there were closed doors at the rear of the truck, and the top and sides extending beyond the driver's seat, so that, sitting on the left side, he would have to lean out to see a train coming from the right. He was in the highway, traveling from east to west in the direction of Orangeburg, The railroad from Cameron to Orangeburg runs from the northeast a southwesterly direction towards Orangeburg, crossing the highway just outside of Orangeburg. The highway is not parallel with the railroad, but approaches it at an acute angle. About half a mile east of the crossing, fronting on the highway, is the Stroman house. Back of it, between the house and the railroad, is a body of woods. From the Stroman house and woods to the crossing there is an open field. As the plaintiff testified: "There are no obstructions at all in that field; nothing to prevent you seeing train, if you look." It is triangular in shape; the premises of Stroman and the woods forming the base, and the railroad and the highway converging at the crossing, the two sides.
The plaintiff testified that at a point about 100 yards from the crossing he leaned out to the right, looked up the rail road, and saw no train; that he did not look in the direction of Cameron, from which the train was coming, again, but slowed up as he approached the crossing and looked straight *Page 431 ahead. He did not stop, he did not listen, he did not look towards the point of danger, but drove onto the crossing, resting in the confidence that it was past the usual time, and that the train had passed. A witness for the plaintiff, a colored man by the name of Hane, was going in the same direction, with a load of wood on a two-horse wagon upon the top of which he was riding. He was about 150 yards from the crossing at the time of the collision. The plaintiff had passed Hane in the road a few minutes before, necessarily at a point more than 150 yards from the crossing. Hane testified that the plaintiff passed him between the Stronman house and the crossing, and that "just as he passed me I looked right then (that is, across the triangle) and saw the train coming." He further testified: "I did not have any trouble in seeing the train at that time; there ain't any trouble, because I had my eyes. I simply looked and saw the train. All I had to do was look and see the train; that is all." He also testified that there was nothing in the world to prevent the plaintiff from seeing the train coming, unless it was the side of his truck. "If he had poked his head out of the side of his truck he could have seen the train coming, because the train was coming at that time."
Assuming, as I must, that the plaintiff looked at a point 100 yards from the crossing and did not see the train, it is absolutely certain that, if he had looked at any other point between the 100-yard point and the crossing, he would have seen the train coming. He admits that between those points he did not look in the direction from which the train was coming; and the undisputed evidence is that from such point a train could be seen from 1 1/2 to 2 miles.
It seems to me that the case is absolutely controlled by the Cable, Bain, and Chisolm Cases. Even the Callison Case
(106 S.C. 123; 90 S.E., 260) is not in conflict, for there the circumstance that differentiated it from the Cable Case
was the fact that rain on his windshield had obscured his vision. In the Wideman Case (117 S.C. 516; *Page 432 109 S.E., 123) weeds and corn obstructed the traveler's view. Here there was nothing. In the Bain and Chisolm Cases the attention of the traveller had been distracted by a situation caused by the negligence of the railroad company. Here there is not the slightest claim that the plaintiff's attention was diverted by anything.
In the case of Bain v. Railroad Co., 120 S.C. 370;113 S.E., 277, in a unanimous opinion, this Court declared:
"Under ordinary circumstances, the traveler approaching a crossing, who has full opportunity of seeing the approach of the train in time to avoid the collision, and who does not look, is, under the Cable Piano Case, 94 S.C. 143;77 S.E., 868, guilty, not only of negligence, but of gross negligence, and as a matter of law, when such facts appear, the Court may so declare. But when there are circumstances tending to explain his apparent gross negligence, particularly when they are brought about by the negligence of the railroad company, the issue becomes one of fact for the jury."
MR. JUSTICE MARION concurs.